Foed, Judge:
This matter is before me on remand from classification proceedings decided by this court in Trans-World Shipping Service, Inc., et al. v. United States, 58 Cust. Ct. 120, C.D. 2900, wherein the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff herein and the Assistant Attorney General for the United States, subject to the approval of the Court, that:
1. The merchandise covered by the above captioned Remand of Protest consists of certain electrical and non-electrical components of a complete coal loading machine imported at Toledo, Ohio which were the subject of decision in the case of Trans-World Shipping Service, Inc., et. al. v. United States, 58 Cust. Ct. 120, C.D. 2900, and therein remanded to a single judge of the Court to determine the proper dutiable value of said merchandise.
2. All the merchandise, the subject of this stipulation, was entered for consumption after February 27, 1958, the effective date of section 6(a) of the Customs Simplification Act of 1956, T.D. 54165, and are not included in the final list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of said Customs Simplification Act of 1956, Public Law 927-84, and the merchandise is subject to appraisement under Section 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
*6263. At the time of exportation the prices at which such or similar merchandise was freely sold in the principal markets of West Germany, in the usual wholesale quantities and in the. ordinary course of trade for exportation to the United States, including packing, were the following:
Entry No. Components of Coal Loading Machine Electrical Non-Electrical
271 None $803, 700. 00
277 None 281, 180. 00
288 None 122, 866. 00
293 $939. 00 114, 986. 00
329 3, 508. 00 41. 00
Total $4, 447. 00 $1, 322, 773. 00
4. The above case is submitted for decision upon this stipulation subject to the approval of the Court.
Upon the agreed facts, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the involved merchandise and that said values are as follows:
Entry No. Components of Coal Loading Machine Electrical Non-Electrical
271 None $803, 700. 00
277 None 281, 180. 00
288 None 122, 866. 00
293 $939. 00 114, 986. 00
329 3, 508. 00 41. 00
Total $4, 447. 00 $1, 322, 773. 00
Judgment will be entered accordingly.